UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q  Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: September 30, 2011  Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 000-53608 ADEN SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA 35-2319209 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 70 Chapman Road Toronto, Ontario Canada M9P 1E7 (Address of principal executive offices, including zip code.) 1-888-536-ADEN (telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The Issuer had 95,194,400 shares of Common Stock, outstanding as of November 9, 2011. 2 ADEN SOLUTIONS INC. FORM 10-Q September 30, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE EXHIBIT INDEX 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Aden Solutions Inc. (A Development Stage Company) September 30, 2011 FINANCIAL STATEMENTS Balance Sheets (unaudited) F-1 Statements of Expenses (unaudited) F-2 Statements of Cash Flows (unaudited) F-3 Notes to Unaudited Financial Statements F-4 4 ADEN SOLUTIONS INC. (A Development Stage Company) BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ 4,492 $ 5,736 TOTAL ASSETS $ 4,492 $ 5,736 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 2,907 $ 3,268 Loans payable 64,960 24,960 TOTAL CURRENT LIABILITIES 67,867 28,228 STOCKHOLDERS' DEFICIT Preferred stock, 100,000,000 shares authorized, $0.00001 par value; none issued and outstanding - - Common stock, 100,000,000 shares authorized, $0.00001 par value; 95,194,400 shares issued and outstanding Additional paid-in capital 179,058 179,058 Deficit accumulated during development stage (243,385) (202,502) TOTAL STOCKHOLDERS' (DEFICIT) (63,375) (22,492) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 4,492 $ 5,736 The accompanying notes are an integral part of these unaudited financial statements. F-1 5 ADEN SOLUTIONS INC. (A Development Stage Company) STATEMENTS OF EXPENSES (Unaudited) Three Months Ended September 30, 2011 Three Months Ended September 30 2010 Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 Inception (December 26, 2007) Through September 30, 2011 EXPENSES Consulting expense $ 7,715 5,006 $ 17,524 $ 18,918 $ 135,379 Other general and administrative Legal and accounting 2,500 3,000 19,270 10,500 88,941 TOTAL EXPENSES 11,529 9,238 40,883 31,417 243,385 NET LOSS $ (11,529) $ (9,238) $ (40,883) $ (31,417) $ (243,385) Net loss per common share, Basic and diluted $ (0.00) $ (0.00) $ (0.00) $ (0.00) Weighted average Common stock shares outstanding- Basic and diluted The accompanying notes are an integral part of these unaudited financial statements. F-2 6 ADEN SOLUTIONS INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 December 26, 2007 (inception) through September 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (40,883) $ (31,417) $ (243,385) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Accounts payable (361) 3,099 2,907 Net cash used in operating activities (41,244) (28,318) (240,478) CASH FLOWS FROM FINANCING ACTIVITIES Borrowings on loans payable 40,000 24,960 64,960 Advances from shareholder - - - Payment to shareholder - - - Proceeds from issuance of common stock - - 180,010 Net cash provided by financing activities 40,000 24,960 244,970 Net change in cash (1,244) (3,358) 4,492 Cash, beginning of period 5,736 18,834 - Cash, end of period $ 4,492 $ 15,476 $ 4,492 SUPPLEMENTAL CASHFLOW DISCLOSURES Interest paid $ - - $ - Income taxes paid $ - - $ - The accompanying notes are an integral part of these unaudited financial statements. F-3 7 ADEN SOLUTIONS INC. (A Development Stage Company) Notes to the Financial Statements (Unaudited) NOTE 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Aden Solutions Inc. (“Aden Solutions”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Aden’s Annual Report filed with the SEC on Form 10-K. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicated the disclosure contained in the audited financial statements for fiscal 2010 as reported in the Form 10-K have been omitted. NOTE 2. GOING CONCERN These financial statements have been prepared on a going concern basis, which implies Aden Solutions will continue to meet its obligations and continue its operations for the next fiscal year. Realization value may be substantially different from carrying values as shown and these financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should Aden Solutions be unable to continue as a going concern. As at September 30, 2011, Aden Solutions has not generated revenues and has accumulated losses since inception. The continuation of Aden Solutions as a going concern is dependent upon the continued financial support from its shareholders, the ability of Aden Solutions to obtain necessary equity financing to continue operations, and the attainment of profitable operations. These factors raise substantial doubt regarding Aden Solutions’ ability to continue as a going concern. NOTE 3. LOANS PAYABLE As of September 30, 2011 the company owes $64,960 to CRG Finance AG. The loans bear interest at 7.5% per annum and are due on demand. F-4 8 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. This section of the report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We are a development stage corporation and have not started operations or generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we complete the development of our website, source-out purveyors of services for products to sell and source-out clients to buy our services. We believe the technical aspects of our website will be sufficiently developed to use for our operations within the next 90 days. We cannot guarantee that once we begin operations we will stay in business after operations have commenced. If we are unable to successfully negotiate strategic alliances with purveyors of services to enable us to offer these services to our clients, or if we are unable to attract enough clients to utilize our services, we may quickly use up the proceeds from our public offering and will need to find alternative sources, like a second public offering, a private placement of securities, or loans from our officer or others in order for us to maintain our operations. At the present time, we have not made any arrangements to raise additional cash, other than through our public offering. If we need additional cash and cannot raise it, we will either have to suspend operations until we raise the additional funds, or cease operations entirely. Plan of Operation The following sets forth our plan of operation as of the end of the period covered by this Report. Subsequent to such date, on April 21, 2011, Mr. Stephan Oberacher tendered his resignation as President, Treasurer, Principal Executive Officer, and Principal Accounting Officer of the Company. Mr. Oberacher had served as an officer and director of the Company since February 24, 2011. Ms. Silvia Soltan has assumed the positions of president, principal executive officer, treasurer, and principal financial officer. Ms. Soltan remains the Company secretary and is the sole member of the Board of Directors. The Company is presently assessing how this change in management may impact the timing and implementation of the Company’s plans. Our specific goal is to profitably sell our services on our Internet website to luxury market travelers. We intend to accomplish the foregoing through the following milestones: 9 1. We intend to contact and negotiate with high-end five-star resorts, hotels, retreats, spas, limousine services and private charter airlines to offer their products and services on our website. We will also develop strategic relationships with travel agents, convention centers and spas. We plan to attend industry trade shows that are oriented towards creating opportunities for us to develop important relationships with the management of luxury properties in the US and Canada. We believe we should have a minimum of three strategic alliances negotiated and signed within 30 days of attending the travel expo. The negotiation of additional alliances with service providers and the further development of the website will be ongoing during the life of our operations. As more service providers are added and as our customer database expands, we will have to be continually upgrading the website. We believe that it will cost up to $20,000 in order to have our website initially operational and $10,000 to have our database initially ready to receive information. Both the initial operation of the website and the database is anticipated to be ready within 60 days from the start date. The start date will be once a minimum of three resorts or retreats have agreed to let us represent them. As additional alliances are negotiated with service providers, we will up-grade the website. As our customer base increases we will up-grade the database. Both upgrades will be ongoing during the life of our operations. 2. As soon as our website is fully operational, which as we have said will be approximately 60 days from the start date, we will begin to market our website in the United States and in Canada through traditional sources such as trade magazines, conventions and conferences, newspaper advertising, billboards, telephone directories and flyers/mailers. We also intend to attend tradeshows and conferences. We intend to target business executives, corporations and high-income individuals to become potential users of our services. Initially, we will aggressively court the key database of corporate contacts provided by our management. We may utilize inbound links that connect directly to our website from other sites. Potential clients can simply click on these links to become connected to our website from search engines and community and affinity sites. We believe that it will cost a minimum of $15,000 for our marketing campaign. Marketing is an ongoing matter that will continue during the life of our operations. We also believe that we should begin to see results from our marketing campaign within 30 days from its initiation, or 90 days from the start date. 3. Our marketing program will combine sourcing out service providers as well as clients to utilize those services. The process of sourcing out service providers includes identifying owners and management of resorts, hotels, retreats, spas, private charter companies, etc. via the Internet and research in trade magazines and directories. This process will start as soon as our website is fully operational and will be ongoing during the life of our operations. Sourcing potential clients may consist of telephone surveys and may contain questions that would “qualify” the potential clients. It will also involve research into existing databases available via the Internet to target and extract the applicable names and contacts to create our own customized database. We intend to look into the databases of travel journals, business magazines, newspapers, trade magazines as well as telephone directories. The cost to source and analyze all of the material to identify suitable candidates to develop and maintain the database is estimated to be $10,000 to $20,000. 10 In summary, we anticipate that we will commence operations and begin receiving orders within the next 100 days. We estimate that we will generate revenue 120 to 180 days after beginning operations. Until our website is fully operational, we do not believe that clients will use our services to book their travel arrangements. We believe, however, that once our website is fully operational and we are able to provide a wide selection of services that we can offer to potential clients, they will utilize our services as their “personal concierge” for their travel needs. If we are unable to negotiate suitable terms with service providers to enable us to represent their companies, or if we are unable to attract clients to use our services, we may have to suspend or cease operations. If we cannot generate sufficient revenues to continue operations, we will suspend or cease operations. If we cease operations, we do not know what we will do and we do not have any plans to do anything else. We will not be conducting any product research or development. We do not expect to purchase or sell any facility or significant equipment. Further, we do not expect significant changes in the number of employees. Limited operating history; need for additional capital There is limited historical financial information about us upon which to base an evaluation of our performance. We are in start-up stage operations and have not generated any revenues. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services and products. To become profitable and competitive, we have to locate and negotiate agreements with service providers to allow us to represent them for a percentage-based commission. We then have to locate clients to book those services through us. We are seeking equity financing to provide for the capital required to implement our operations. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. Results of operations From Inception on December 26, 2007 to September 30, 2011 Since the company’s inception, we have incorporated the company, hired legal counsel, and retained an auditor for the preparation of our registration statement. We have prepared an internal business plan. We have launched a website at “ adensolutions.com .” Our loss since inception is $243,385 of which $88,941 is for legal and accounting fees, $19,065 is for other general and administrative expenses, and $135,379 is for consulting expenses. 11 From inception through December 31, 2010, we sold 70,000,000 post dividend shares of common stock to our sole officer and director for $50. On September 29, 2008, we closed our public offering by issuing 25,194,400 post dividend shares of common stock and raising $179,960. On August 27, 2009, we issued a stock dividend on the basis of 1 additional share of common stock for each one share outstanding. Prior to the stock dividend there were 6,799,600 shares of common stock outstanding. In September of 2010, we issued a second stock dividend on the basis of 6 additional shares of common stock for each one share outstanding. Prior to the stock dividend there were 13,599,200 pre-dividend shares of common stock outstanding. Following the 2010 dividend and as of the end of the period covered by this Report, we had 95,194,400 common shares issued and outstanding. Liquidity and capital resources As of the date of this report, we have yet to generate any revenues from our business operations. We issued 70,000,000 post dividend shares of common stock through a Section 4(2) offering in December 2007. This was accounted for as a sale of common stock. In September, 2008, we completed our public offering by raising $179,960 and issuing 25,194,400 post dividend shares of the Company’s common stock. On July 22, 2010, we entered into a loan agreement with CRG Finance AG whereby CRG Finance AG loaned us $10,000. The loan is due upon demand and compounds interest at 7.5% per annum, based on a 365 day calendar year. On September 29, 2010, we entered into an additional loan agreement with CRG Finance AG whereby CRG Finance AG loaned us $15,000. The loan is due upon demand and compounds interest at 7.5% per annum, based on a 365 day calendar year. On February 14, 2011, we entered into another loan agreement with CRG Finance AG for $25,000. The loan is due upon demand and compounds interest at 7.5% per annum, based on a 365 day calendar year. On July 27, 2011, we borrowed another $25,000 from CRG Finance AG. The loan is due upon demand and compounds interest at 7.5% per annum, based on a 365 day calendar year. This loan has not been repaid as of the date of this report. As of September 30, 2011, our total assets consisted of cash and totaled $4,492. Our total liabilities were $67,867 consisting if accounts and loans payable. 12 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Principal Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. We conducted an evaluation under the supervision and with the participation of our Principal Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report pursuant to Rule 13a-15 of the Exchange Act. Based on this Evaluation, our Principal Executive Officer and Principal Financial Officer concluded that our disclosure controls and procedures were not effective as of the end of the period covered by this report due to not employing an audit committee, no dual signature on checks, and lack of segregation of duties. Changes in Internal Controls There were no changes in our internal control over financial reporting during the quarter ended September 30, 2011 that have affected, or are reasonably likely to affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. Currently we are not aware of any litigation pending or threatened by or against the Company. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS On March 17, 2008, the SEC declared our Form S-1 registration statement effective (SEC File no. 333-149600) allowing us to sell 1,000,000 shares of common stock minimum, 2,000,000 shares of common stock maximum at an offering price of $0.10 per share. There was no underwriter involved in our public offering. On September 29, 2008, we completed our public offering by issuing 1,799,600 shares of common stock and raising $179,960. As of the date of this report, we have used all of the funds raised through our public offering. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. (REMOVED AND RESERVED) ITEM 5. OTHER INFORMATION. Not applicable. ITEM 6. EXHIBITS. The following documents are included herein: Exhibit No. Document Description 31.1 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Rule 13a-15(e) and 15d-15(e), promulgated under the Securities and Exchange Act of 1934, as amended. 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Executive Officer and Chief Financial Officer). 14 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ADEN SOLUTIONS INC. (Registrant) By: SILVIA SOLTAN Name: Silvia Soltan Title: President, Principal Executive Officer, Secretary, Treasurer, Principal Financial Officer,Principal Accounting Officer and Director Date: November 9, 2011 15 EXHIBIT INDEX Exhibit No. Document Description 31.1 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Rule 13a-15(e) and 15d-15(e), promulgated under the Securities and Exchange Act of 1934, as amended. 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Chief Executive Officer and Chief Financial Officer). 16
